Citation Nr: 0819187	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-33 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for stress.

3.  Entitlement to service connection for a headache 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In July 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of that hearing is of record.  In February 2008, 
the Board sought an advisory medical opinion from Veterans 
Health Administration (VHA).


FINDINGS OF FACT

1.  The veteran's depression, diagnosed as dysthymic 
disorder, was not manifested in service or for many years 
thereafter, and is not shown to be related to service.

2.  Stress is not a disability entity for which service 
connection may be granted.

3.  The veteran's pre-existing headache disorder increased in 
severity during service; clear and unmistakable evidence 
establishes that the increase in disability was due to the 
natural progress of the disease.


CONCLUSIONS OF LAW

1.  Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Service connection for stress is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

3.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The February 2004 rating decision, an August 2004 
statement of the case (SOC) and an April 2007 supplemental 
SOC (SSOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.

A March 2006 letter provided notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  However, such notice is 
not critical because the rating of a disability and effective 
date of an award have no significance when service connection 
is denied.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the appellant had ample opportunity to 
respond to the notice letter and the SOC and SSOCs and to 
supplement the record after notice was given.  The claims 
were thereafter readjudicated.  See April 2007 SSOC.  The 
veteran is not prejudiced by any technical notice deficiency 
that may have occurred along the way, and no further notice 
is required.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs)as well as relevant 
Social Security Administration (SSA) records, and VA and 
private medical records.  The veteran has not identified any 
pertinent records that remain outstanding.  VA arranged for 
the veteran to be examined, and the Board secured an advisory 
medical opinion.  The veteran was informed of the advisory 
opinion and had opportunity to respond.  VA's duty to assist 
him in the development of these claims is satisfied.

II.  Factual Background

The veteran's SMRs show that on entry into service, a history 
of tension headaches and dizziness was noted.  The pre-
induction examination did not note any neurologic 
abnormalities.  The veteran was seen on at least seven 
occasions during service for headaches, with tension, 
migraine, and vascular headaches noted on various occasions.  
The service separation examination noted chronic headaches 
and dizziness, treated with medication, with no complications 
and no sequelae.  Psychiatric evaluation on separation was 
normal.

A treatment record that appears to be from approximately 
1988-1990 shows a notation of anxiety/depression.  Depression 
is again noted in a September 1995 treatment record.

An October 1983 private treatment record notes a 17 year 
history of cluster headaches.  A January 1993 record notes a 
combination of cluster/migraine headaches.  Recurrent cluster 
headaches were noted in January 1996. 

A May 2006 VA treatment record notes complaints of cluster 
headaches and longstanding depression.

In November 2003, a VA neurologist opined that the veteran 
had classic cluster headaches that began prior to military 
service, and that it was less likely than not that the 
cluster headache condition was aggravated by his period of 
service "given that there was no closed head injury, 
concussion, or other head trauma sustained at that time."  
The examiner stated that the veteran's pattern of headaches 
"would have been the same with or without military 
service."

On a December 2003 private psychological assessment by 
D.E.S., M.S. Ed., the veteran reported that he had been 
depressed for several years.  Dysthymic disorder was 
diagnosed; it was noted that the veteran had "moderate 
limitations in his ability to withstand the stress and 
pressures associated with day-to-day work activity due to his 
depression."

In response to the Board's request for a specialist's medical 
advisory opinion, a VHA specialist in neurology opined in 
February 2008 that the veteran had classic cluster headaches 
that preexisted (and were mild prior to) his period of active 
service and increased in severity during service.  He noted 
that the record did not include any evidence of head trauma 
during service, stated that it "is the natural progression 
of cluster migraines to become worse over the course of 
time," and concluded that the increase in severity of the 
veteran's preexisting headache disorder during service 
"would be due to the natural progression of the disease" 
which did not require "any aggravating factor." 

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

If certain chronic diseases (as pertinent here, a psychosis) 
are manifested to a compensable degree in the first year 
following the veteran's discharge from active duty, they may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. See Hickson v. West, 12 
Vet. App. 247 (1999).

Every veteran shall be considered to have been in sound 
condition when examined, accepted, and enrolled in service, 
except as to defect, infirmities, or disorders noted at the 
time of examination, acceptance, enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the disability. Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Depression

There is no indication in the veteran's SMRs of any 
psychiatric complaints or findings.  While postservice 
medical records contain diagnoses of dysthymic disorder and 
anxiety/depression, the first evidence of treatment or 
diagnosis of a psychiatric disorder was no earlier than 1988, 
which was more than 15 years after the veteran's separation 
from service.  Consequently, service connection for a 
psychiatric disability on the basis that it became manifest 
during service, and persisted, or on a presumptive basis (for 
any psychosis, as a chronic disease under 38 U.S.C.A. § 
1112), is not warranted.

The veteran may still establish service connection for his 
psychiatric disability by competent evidence that relates the 
disability to qualifying service.  In that regard, it is 
noteworthy initially that there was a lengthy time period 
between service and the earliest medical documentation of 
complaints or findings; this, of itself, is a factor against 
a determination that a disability might be service related.  
Furthermore, there is also no competent (medical) evidence 
that links any psychiatric disorder to the veteran's service. 

Because he is a layperson untrained in determining medical 
etiology, the veteran's own belief that he has a psychiatric 
disorder related to service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against this claim; 
accordingly, it must be denied.

Stress

The December 2003 psychological assessment by Dr. S. referred 
to limitations in the veteran's ability to withstand the 
stress associated with day-to-day work activity due to his 
depression.  Stress, of itself, is not a medical diagnosis 
and therefore not a service-connectable disability entity.  
In the absence of an identifiable disability, service 
connection is not warranted.  See Hickson, supra.

Headache Disorder

The veteran contends that he has a chronic headache disorder 
that began during, or was aggravated by, his active duty 
service.

A headache disorder was noted on pre-induction examination.  
Thus, the disability must be considered to have pre-existed 
service.  38 C.F.R. § 3.304.

Service connection for aggravation of a pre-existing 
disability is warranted where the evidence shows an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  The November 2003 VA examiner's 
opinion appears to be predicated on a belief that an injury 
in service would be required for aggravation; however the 
regulation only requires an increase in disability.  The 
examiner's statement that the veteran's pattern of headaches 
"would have been the same with or without military service" 
suggests that the increase was due to the natural progress of 
the disease; however, it does not say so explicitly.  For 
this reason, the Board obtained a VHA neurologist's medical 
expert opinion.  The consulting physician reviewed the 
veteran's claims file; noted that "it is the natural 
progression of cluster headaches to become worse over the 
course of time"; and opined that the veteran's increase in 
severity of his headache disorder during service was due to 
the natural progress of the disease.  There is no competent 
evidence of record to the contrary.  

The record shows that the veteran's headache disorder 
increased in severity during service.  The VHA opinion was 
based on review of the record, includes citation to medical 
facts and principles in support of the conclusion that the 
increase is due to the natural progress of the disability, 
and is not contradicted by any competent evidence of record.  
Accordingly, it constitutes clear and unmistakable evidence 
that the inservice increase in disability of the veteran's 
headache disorder was due to the natural progress of the 
disease.  Accordingly, the presumption of aggravation is 
rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran has testified that headache disorder increased in 
severity during service.  That fact is not in dispute; the 
critical question is whether the increase was due to the 
natural progress of the disease.  The competent (medical) 
evidence of record shows that it was due to the natural 
progression of the disease.  Because he is a layperson, the 
veteran is not competent to opine in that matter.  
Consequently, his opinion lacks probative value.  Espiritu, 
supra.

Upon consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Accordingly, the benefit-of-the-doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for depression is denied.

Service connection for stress is denied.

Service connection for a headache disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


